Case 1:20-cv-00706-DLC Document 433 Filed 05/19/21 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

FEDERAL TRADE COMMISSION, STATE OF NEW : 20cv00706 (DLC)
YORK, STATE OF CALIFORNIA, STATE OF :

OHIO, COMMONWEALTH OF PENNSYLVANIA, : ORDER
STATE OF ILLINOIS, STATE OF NORTH :

CAROLINA, and COMMONWEALTH OF

VIRGINIA,

 

Plaintiffs,
-y-

VYERA PHARMACEUTICALS, LiC, AND
PHOENTXUS AG, MARTIN SHKRELI,
individually, as an owner and former
director of Phoenixus AG and a former
executive of Vyera Pharmaceuticals,
LLC, and KEVIN MULLEADY, individually,
as an owner and former director of
Phoenixus AG and a former executive of
Vyera Pharmaceuticals, LLC,

Defendants.

DENISE COTE, District Judge:

In a letter of May 17, 2021, the plaintiffs moved to strike
Justin McLean (“McLean”) as an expert witness for the
defendants. The defendants submitted a response letter on May
ig.

The deadline for parties to identify experts providing
opening reports was February 12. The plaintiffs disclosed four
experts that would provide opening expert reports. The

defendants did not serve any opening expert reports. ‘The

 
Case 1:20-cv-00706-DLC Document 433 Filed 05/19/21 Page 2 of 3

deadline for parties to identify experts providing rebuttal
reports -- including any witnesses on the “calculation” of
equitable monetary relief -- was April 30. The defendants
disclosed McLean as a rebuttal expert witness on April 30. The
defendants’ disclosure states that McLean will “opine on the
financial condition of [corporate defendants], including without
limitation the inability of those entities to pay a judgment
while remaining a going concern.”

The Second Circuit has “adopted a two-step burden-
shifting framework for calculating equitable monetary
relief. That framework requires a court to look first to the
FTC to show that its calculations reasonably approximated the
amount of the defendants’ unjust gains’ and then shift the
burden to the defendants to show that those figures were

inaccurate.” Fed. Trade Comm'n v. Moses, 913 F.3d 297, 310 (2d

 

Cir. 2019) (citation omitted).

McLean’s report was due on February 12 since it does not
take issue with the “calculation” of equitable monetary relief.
It is hereby

ORDERED that the plaintiffs request to strike McLean is
denied.

IT IS FURTHER ORDERED that the plaintiffs’ proposed

schedule for expert testimony regarding the corporate

 
Case 1:20-cv-00706-DLC Document 433 Filed 05/19/21 Page 3 of 3

defendants’ ability to pay, to which the defendants have

consented, is adopted.

Dated: New York, New York
May 19, 2021

 

United Statjes District Judge

 
